Title: To Benjamin Franklin from Ferdinand Desrivières, 22 April 1778: résumé
From: Desrivières, Ferdinand
To: Franklin, Benjamin


<Paris, April 22, 1778, in French: I am a man, and French; no wonder, then, that I am concerned with the Americans’ cause. At the start of their quarrel I wrote the Minister of Marine that I could take three to four hundred men to Canada without evoking British protests, but I was not listened to. Some ten months ago I printed a small pamphlet in which, by expatiating on England’s evil colonial policy and the unworthy trade of some German princes in their subjects’ blood, I tried to stir the sympathy for a people fighting to be free. The work, although it evoked some favorable response, was confiscated last September; the copies have not been returned to me.
You perhaps ask why I am not in the American army? My principles until now have stood in the way; bearing arms in a cause not endorsed by one’s country makes one a mercenary murderer. The present alliance rids me of my scruples, and I ask for service of any kind under the banner of Congress. I do not worry about recompense. Generals like yours will appreciate a soldier, and for years I have striven to show myself one by my actions and my writings. The latter have been praised by experts, and the most glorious praise came from Voltaire in 1767. His letter was headed by some verse that modesty prevents my quoting. Such noble words would have furthered my fortune, except that envy would have kept them from being heard; running a man down costs less than rewarding him. I am not complaining. I will gladly shed my blood for my prince, and I respect those in authority under him; they must judge by what they hear, without determining what is true or false, and I value myself too much to bother about the false.
Let me repeat the assurances of respect that I gave you publicly in the Journal de politique et de littérature of the 15th of this month.>
